NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                   DAVID C. SHINN, Plaintiff/Appellant,

                                        v.

  ARIZONA BOARD OF EXECUTIVE CLEMENCY, Defendant/Appellee.

                     _______________________________

              EVERETTE BERRY, et al., Real Parties in Interest



                             No. 1 CA-CV 20-0617
                               FILED 10-19-2021


           Appeal from the Superior Court in Maricopa County
                          No. CV2020-007052
               The Honorable Randall H. Warner, Judge

                                  AFFIRMED


                                   COUNSEL

Struck Love Bojanowski & Acedo, PLC, Chandler
By Daniel P. Struck, Nicholas D. Acedo, Jacob Brady Lee
Counsel for Plaintiff/Appellant
Piccarreta Davis Keenan Fidel, PC, Tucson
By Michael L. Piccarreta
Co-Counsel for Real Party in Interest Nevada Freeman

Arizona Justice Project, Phoenix
By Lindsay Herf, Karen Singer Smith, Katherine Puzauska
Co-Counsel for Real Party in Interest Nevada Freeman

Arizona Voice for Crime Victims, Inc., Phoenix
By Colleen Clase, Nathan Andrews
Counsel for Amicus Curiae Arizona Voice for Crime Victims, Inc.




                      MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Acting Presiding Judge Jennifer M. Perkins and Judge Jennifer B. Campbell
joined.


C R U Z, Judge:

¶1            David C. Shinn, Director of the Arizona Department of
Corrections Rehabilitation & Reentry (“ADOC”) appeals the superior
court’s order granting preliminary injunctive relief to Real Party in Interest
Nevada Freeman and ordering ADOC to release Freeman on parole with
home arrest conditions after the Arizona Board of Executive Clemency’s
(“the Board”) unanimous decision to grant Freeman parole. For the
following reasons, we affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2             Freeman committed first degree murder in 1994 and was
convicted and sentenced that same year. At sentencing, the prosecutor told
the superior court that he did not think a natural life sentence was
appropriate and asked the court to impose a more lenient sentence of 25
years to life. The superior court agreed, stating on the record, “I think that
this case is that type of case where it should be 25 calendar years. The
defendant had no record prior to this. . . . It’s ordered defendant receive the
sentence of 25 calendar years without possibility of release until those years
have been served.”


                                      2
                      SHINN v. ABEC/BERRY, et al.
                          Decision of the Court

¶3            Freeman remained incarcerated, and in 2018 and 2019 ADOC
certified Freeman as parole eligible pursuant to Arizona Revised Statutes
(“A.R.S.”) section 31-412(A). In July 2019, the Board voted unanimously to
grant Freeman parole with home arrest conditions. Shortly before Freeman
was due to be released, ADOC sent the Board a letter asking it to rescind its
grant of parole. The Board held a rescission hearing in October 2019. At
ADOC’s request, the Board voted to take the matter under advisement
pending our supreme court’s ruling in Chaparro v. Shinn, 248 Ariz. 138
(2020).

¶4            In March 2020, the Arizona Supreme Court issued its opinion
in Chaparro, and the Board scheduled another rescission hearing. Id. Before
the hearing, counsel for ADOC told Freeman’s counsel that it would not
take a position on rescission at the hearing. Contrary to that assurance, at
the May 2020 hearing ADOC took the position that it had erroneously
certified Freeman as parole eligible and asked the Board to rescind its grant
of parole. Freeman presented letters from his original sentencing judge and
the Pima County Attorney’s Office, indicating that the parties and the court
all intended that Freeman would be eligible for parole after 25 years. At the
conclusion of the hearing, the Board denied ADOC’s request to rescind its
grant of parole to Freeman.

¶5             Thereafter, ADOC refused to release Freeman on parole
despite multiple requests from Freeman’s counsel. In June 2020, Shinn filed
a complaint in superior court requesting, among other things, declaratory
judgment confirming that Freeman’s sentence did not include parole
eligibility. Freeman filed a motion for preliminary injunction requesting his
immediate release on parole as ordered by the Board.

¶6            In August 2020, the superior court denied Freeman’s request
for preliminary injunction, finding that the 1994 sentencing order could not
be interpreted to make him eligible for parole because the order sentenced
him to “Life without the possibility of release before 25 calendar years have
been served” rather than life “without the possibility of parole for 25 years.”
The court stated in its order, “Judges can, of course, correct their orders if
what is said does not reflect what they intended. But if Defendants wish to
seek correction of their sentencing orders, they must do so in their criminal
cases.”

¶7            Freeman did just that, and in September 2020 the State of
Arizona and Freeman entered into a stipulation to correct and clarify the
record in Freeman’s criminal case. The parties stipulated that “at the time
of sentencing, all Parties involved—Judge Kelly, the State, and Mr.


                                      3
                       SHINN v. ABEC/BERRY, et al.
                           Decision of the Court

Freeman—believed and intended that after twenty-five years in prison, Mr.
Freeman would be eligible for parole, and, if granted parole by [the Board],
he would be released on parole.” The parties further jointly requested “that
Mr. Freeman’s sentencing order be corrected to include the word ‘parole’
as a form of release as intended by the Sentencing Court.” In addition, the
State stipulated that it would not appeal from the amended sentencing
order.

¶8          That same month, a superior court judge in Pima County
entered a nunc pro tunc order in Freeman’s criminal case amending
Freeman’s sentence to “Life without the possibility of Parole and any other
type of Release, before twenty-five calendar years have been served.”
Freeman’s counsel informed ADOC’s counsel at the Attorney General’s
Office about the order and requested ADOC to immediately release
Freeman on parole.

¶9             It did not do so, and in October 2020, Freeman filed a renewed
motion for preliminary injunction in this matter. After argument, the
superior court granted the motion and ordered ADOC to immediately
release Freeman. ADOC filed a request for stay, which the superior court
denied. In December 2020, ADOC filed an emergency motion for stay in
this court, which we denied. When ADOC still did not release Freeman, he
filed a petition for contempt and order to show cause, asking the superior
court to find Shinn in contempt for violating the order granting the
preliminary injunction. ADOC finally released Freeman and he withdrew
the contempt petition. Shinn timely appealed, and we have jurisdiction
pursuant to A.R.S. § 12-2101(A)(5)(b).

                               DISCUSSION

¶10            “Granting or denying a preliminary injunction is within the
sound discretion of the [superior] court, and its decision will not be
reversed absent an abuse of that discretion.” Valley Med. Specialists v. Farber,
194 Ariz. 363, 366, ¶ 9 (1999). A party seeking a preliminary injunction must
establish (1) a strong likelihood of success at trial on the merits; (2) the
possibility of irreparable injury to the party not remediable by damages if
the requested relief is not granted; (3) a balance of hardships favors the
party; and (4) public policy favors the injunction. Shoen v. Shoen, 167 Ariz.
58, 63 (App. 1990).

¶11          From 1973 to 1984, Arizona’s first degree murder sentencing
statute provided that “[a] person guilty of first degree murder . . . shall
suffer death or imprisonment in the custody of the department of



                                       4
                      SHINN v. ABEC/BERRY, et al.
                          Decision of the Court

corrections for life, without possibility of parole until the completion of
the service of twenty-five calendar years . . . .” A.R.S. § 13-703(A) (1984)
(emphasis added). In 1985, the legislature amended the statute to read that
a person found guilty of first degree murder “shall suffer death or
imprisonment in the custody of the department of corrections for life,
without possibility of release on any basis until the completion of the
service of twenty-five calendar years if the victim was fifteen or more years
of age. . . .” A.R.S. § 13-703(A) (1985) (emphasis added). In 1993, the
legislature amended the statute to add a “natural life” sentence. A.R.S.
§ 13-703(A) (1993). The statute provided, in relevant part:

      A person guilty of first degree murder . . . shall suffer death
      or imprisonment in the custody of the state department of
      corrections for life as determined and in accordance with the
      procedures provided in subsections B through G of this
      section. If the court imposes a life sentence, the court may
      order that the defendant not be released on any basis for the
      remainder of the defendant’s natural life.           An order
      sentencing the defendant to natural life is not subject to
      commutation or parole, work furlough or work release. If the
      court does not sentence the defendant to natural life, the
      defendant shall not be released on any basis until the
      completion of the service of twenty-five calendar years if
      the victim was fifteen or more years of age . . . .

Id. (emphasis added). Also in 1993, the legislature amended Title 41,
Chapter 11, Article 1, to eliminate parole for all felony offenses committed
by adult defendants on or after January 1, 1994. A.R.S. § 41-1604.09 (1993);
see also 1993 Ariz. Sess. Laws Ch. 255 § 88 (First Reg. Sess.). Despite the
amendment to Title 41, the legislature did not amend A.R.S. § 13-703 to
reflect that parole was no longer available. See A.R.S. § 13-703(A) (1994)
(language in section A remained the same as the 1993 version of the statute).

¶12          In Chaparro, the Arizona Supreme Court considered a certified
question from the United States District Court for the District of Arizona:

      Whether, in light of A.R.S. § 41-1604.09, a person convicted of
      first degree murder following a jury trial for actions that took
      place on or after January 1, 1994, is parole eligible after 25
      years when the sentencing order states that he is sentenced to
      “life without possibility of parole for 25 years.”




                                     5
                       SHINN v. ABEC/BERRY, et al.
                           Decision of the Court

248 Ariz. at 139, ¶ 1. A jury found Chaparro guilty of first degree murder
for an act he committed in 1995. Id. at 140, ¶ 3. The superior court sentenced
Chaparro to “life without possibility of parole for 25 years, followed by a
consecutive term of community supervision,” and the State did not appeal.
Id. at ¶¶ 3, 7. After Chaparro served 24 years in prison, ADOC informed
him that it would not certify him as parole eligible, and he sued ADOC in
federal district court pursuant to 42 U.S.C. § 1983. Id. at ¶ 5. Noting first
that Chaparro’s sentence was ambiguous because the superior court used
both of the terms “parole” and “community supervision,” our supreme
court found that the court’s sentencing order and the sentencing transcript
demonstrated that the court intended for Chaparro to be eligible for parole
after 25 years of imprisonment, and concluded that Chaparro was eligible
for parole after serving 25 years. Id. at 140-42, ¶¶ 8, 11-12, 17. Although
Chaparro’s sentence was “illegally lenient because it violates § 41-1604.09,
as amended in 1993,” the sentence was final and enforceable because the
State did not appeal it. Id. at 142, ¶ 19.

¶13            In this case, the State stipulated and the superior court agreed,
that at the time of sentencing all parties involved, including the sentencing
judge, believed and intended that Freeman would be eligible for parole
after 25 years. The superior court’s nunc pro tunc order amended
Freeman’s sentence to life without the possibility of parole and any other
type of release before he served twenty-five calendar years. “The purpose
of . . . [a nunc pro tunc] order is to make the records speak the truth and
. . . record now for then what actually did occur,” and the power to enter
such an order “is inherent in the court.” Rae v. Brunswick Tire Corp., 45 Ariz.
135, 142-43 (1935); see also State v. Johnson, 113 Ariz. 506, 509 (1976) (“The
purpose of a nunc pro tunc order is to make the record reflect the intention
of the parties or the court at the time the record was made[.]”). Here, the
nunc pro tunc order accurately reflects the sentence the sentencing judge
believed he imposed at the time of Freeman’s 1994 sentencing. The record
shows that the sentencing judge intended that Freeman would be eligible
for parole when he used the word “release” in his sentencing order.

¶14          Shinn argues the order is invalid and the superior court erred
by relying on it because it changed Freeman’s sentence into an illegal one.1

1       Shinn also argues, for the first time on appeal, that the superior
court’s nunc pro tunc order does not control because the court was without
jurisdiction to enter it. We do not consider this argument because Shinn
failed to present it in the superior court. See Crowe v. Hickman’s Egg Ranch,
Inc., 202 Ariz. 113, 116, ¶ 16 (App. 2002) (“Issues not properly raised below
are waived.”).


                                       6
                      SHINN v. ABEC/BERRY, et al.
                          Decision of the Court

Although the amended sentence was “illegally lenient because it violates
§ 41-1604.09, as amended in 1993,” the sentence was final and enforceable
because the State did not appeal it. Chaparro, 248 Ariz. at 142, ¶ 18.
Accordingly, the superior court in this matter did not err by finding that, in
light of Chaparro, Freeman had established a strong likelihood of success at
trial on the merits.

¶15           Further, the court did not err by finding a possibility of
irreparable harm to Freeman should the preliminary injunction not be
granted, and that a balance of the equities and public policy favored the
injunction. As the court noted, “every day spent in custody is a day’s
freedom lost that can never be restored.” We agree with the superior court:
Chaparro reflects the public policy of the State of Arizona that a defendant
who received a parole-eligible sentence—even if illegally lenient—must be
released on parole if ordered by the Board. We find no abuse of discretion
in the superior court’s decision to grant the preliminary injunction in favor
of Freeman.

                              CONCLUSION

¶16           For the foregoing reasons, we affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        7